 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                          Case No.: 2:20-cr-00009-JAD-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                   [Docket No. 83]
14   CHIVAS GRAVES,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to seal, Docket No. 83, which is DENIED
17 without prejudice. First, the motion is defective in that it is not accompanied by the actual
18 documents at issue. The Court does not generally analyze whether materials are properly sealed
19 without actually reviewing those materials. Hence, when a party wishes to seal materials, he must
20 file those materials under seal accompanied by a motion to seal. Local Rule IA 10-5(a). Second,
21 the motion does not identify the applicable standards or provide meaningful discussion as to how
22 they are met. The Court does not resolve undeveloped arguments. See, e.g., Kor Media Grp., LLC
23 v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013).
24         IT IS SO ORDERED.
25         Dated: April 6, 2020
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
